Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John Blevins Davis,
Petitioner
Vv.
The Inspector General.
Docket No. C-10-743
Decision No. CR2239

Date: September 8, 2010

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, John
Blevins Davis, M.D., from participating in Medicare and other federally financed health
care programs for a minimum period of five years.

I. Background

Petitioner is a physician. The I.G. excluded Petitioner, because he found that Petitioner
had been convicted of a felony as is described at section 1128(a)(4) of the Social Security
Act (Act). Petitioner requested a hearing, and the case was assigned to me for a hearing
and a decision. The LG. filed a brief and four proposed exhibits that are identified as I.G.
Ex. 1 —LG. Ex. 4. Petitioner filed a brief and no exhibits. Neither party requested that I
convene an in-person hearing.

I receive into evidence I.G. Ex. 1 — LG. Ex. 4.
IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner was convicted of a felony as is described at section 1128(a)(4)
of the Act; and

2. An exclusion of at least five years is mandatory.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law.

1. Petitioner was convicted of a felony as is described at section
1128(a)(4) of the Act.

Section 1128(a)(4) of the Act mandates the exclusion of any individual that is convicted
pursuant to federal or State law of a felony that occurred after August 21, 1996 relating to
the unlawful manufacture, distribution, prescription, or dispensing of a controlled
substance. The evidence that the I.G. offered establishes unequivocally that Petitioner
was convicted of such a crime.

On March 20, 2008, Petitioner was convicted of Counts One and Eight of a felony
indictment that had been filed against him in the United States District Court for the
Middle District of North Carolina. I.G. Ex. 4 at 1; LG. Ex. 2 at 1, 4. Petitioner’s
conviction was entered pursuant to a plea agreement. I.G. Ex. 3.

Petitioner was found guilty of the following crimes. First, he was convicted of
unlawfully, knowingly, and intentionally obtaining and acquiring possession of a
controlled substance by misrepresentation, fraud, forgery, deception, and subterfuge. I.G.
Ex. 2 at 1. Specifically, Petitioner forged the signature of another physician on a stolen
prescription pad to obtain 40 tablets of hydrocodone, a Schedule II controlled substance,
from a North Carolina pharmacy. Jd. Second, he was convicted of unlawfully,
knowingly, and intentionally attempting to obtain and acquire possession of a controlled
substance by misrepresentation, fraud, forgery, deception and subterfuge. Jd. at 4. As
with the allegations at Count One, Petitioner forged the signature of another physician on
a stolen prescription pad to obtain hydrocodone. Jd.

As I have stated, Petitioner’s crimes are felonies committed after August 21, 1996. They
relate to the unlawful prescription or dispensing of a controlled substance. The essence
of each of Petitioner’s crimes was to obtain quantities of hydrocodone through the
generation of false prescriptions.

Petitioner argues that he was not convicted of an offense as is described at section
1128(a)(4) of the Act, because he was not convicted specifically of unlawfully dispensing
or prescribing a controlled substance, but only of unlawfully obtaining possession or
attempting to obtain possession of a controlled substance. Petitioner’s Brief at 2.
Petitioner’s argument avoids the fact that Petitioner used and attempted to use forged
prescriptions to obtain controlled substances unlawfully. Petitioner’s use of forged
prescriptions as a vehicle for obtaining controlled substances is all that is necessary to
establish that Petitioner’s felonies are related to unlawful prescriptions and dispensing of
controlled substances.

2. Petitioner’s exclusion is mandated by law.

The I.G. must exclude any individual who is convicted of a felony as is described at
section 1128(a)(4) of the Act for a minimum period of five years. Act Section
1128(c)(3)(B). In this case, the I.G. imposed the minimum exclusion of five years.
Petitioner’s exclusion is thus mandated by law.

/s/
Steven T. Kessel
Administrative Law Judge

